   8:21-cr-00057-RFR-MDN Doc # 31 Filed: 08/04/21 Page 1 of 1 - Page ID # 45




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:21CR57
                                            )
      vs.                                   )
                                            )
HAMMADUZZAMAN SYED,                         )                  ORDER
                                            )
                    Defendant.              )


        This matter is before the court on the Unopposed Motion to Continue Trial [30].
The defendant’s counsel has prior military obligations which conflict with the scheduled
trial date. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [30] is granted, as
follows:

      1. The jury trial now set for August 16, 2021 is continued to September 27, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and September 27, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would unreasonably deny the defendant continuity of counsel or
         counsel the reasonable time necessary for effective preparation, taking into
         account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

      DATED: August 4, 2021.

                                        BY THE COURT:


                                        s/ Michael D. Nelson
                                        United States Magistrate Judge
